Matter of Youssouf D. (2019 NY Slip Op 09384)





Matter of Youssouf D.


2019 NY Slip Op 09384


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Friedman, J.P., Webber, Kern, Moulton, JJ.


10663

[*1] In re Youssouf D., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Georgia M. Pestana, Acting Corporation Counsel, New York (Julia Bedell of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.) entered on or about February 19, 2019, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of burglary in the third degree, two counts of petit larceny, and two counts of criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court's fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence, including a videotape depicting appellant's furtive behavior behind a counter where the store's cash register was located, supports the conclusions that he entered a portion of the store that was not open to customers except under limited circumstances, and that he was aware that he had no license or privilege to enter. According to the court, appellant's face was "clearly recognizable" on the videotape, thereby establishing appellant's identity, notwithstanding the absence of an in-court identification by a witness.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK